Title: From Thomas Jefferson to Thomas Jefferson Grotjan, 10 January 1824
From: Jefferson, Thomas
To: Grotjan, Thomas Jefferson

Monticello
Jan. 10. 24.Your affectionate mother requests that I would address to you, as a namesake something which might have a favorable influence on the course of life you have to run. few words are necessary. with good depositions on your part. Adore God. reverence and cherish your parents. love your neighbor as yourself; and your country more than life. be just. be true.  murmur not at the ways of Providence. and the life into which you have entered will be the passage to one of eternal and ineffable bliss. and if to the dead it is permitted to care for the things of this world, every action of your life will be under my regard farewell.